Citation Nr: 1820307	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for coronary artery disease (CAD), to include pericarditis with hypertension, currently rated as 60 percent disabling.

2.  Entitlement to an increased disability rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran's claims file is currently under the jurisdiction of the Philadelphia, Pennsylvania RO.

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Wilmington, Delaware RO.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (7).  38 U.S.C. § 7107 (a) (2) (2012).
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the rating period on appeal has there been demonstration that the Veteran's CAD is productive of chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  The Veteran's GERD has been manifested by heartburn and regurgitation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.0, 4.7, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for a rating in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7399-7346 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria - Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating for CAD

The Veteran seeks a higher rating for his service-connected CAD which is currently rated as 60 percent disabling.  The Veteran's increased rating claim was received on September 20, 2010.  Therefore, the relevant rating period is from September 21, 2009, one year prior to receipt of the claim, through the present.  See, 38 C.F.R. § 3.400 (o) (2).    

The Veteran's service connected CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101-7005.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 7101-7005 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected coronary artery disease to include pericarditis with hypertension, and that the disability has been rated by analogy to coronary artery disease under Diagnostic Code 7005.  38 C.F.R. § 4.20.        

Relevant to the issue on appeal, under Diagnostic Code 7005, coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In addition, the Rating Schedule provides that, when rating under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, the following provisions apply: (1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. 4.100 (2017).

Turning to the relevant evidence of record, the Veteran was provided a VA examination in April 2011.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The Veteran stated that he currently takes medication daily related to his service-connected heart disability.  The VA examiner stated that the Veteran's last echocardiogram did not reveal evidence of endocarditis or pericarditis or pericardial adhesions.  The VA examiner stated that the Veteran is working as a full-time pastor and that his clinical METs is 10.  Upon examination, the Veteran's heart sounds were good.  There was no evidence of congestive heart failure.  The VA examiner stated that the Veteran's CAD was stable and he had stable angina.  

A June 2011 VA treatment record reflects that the Veteran was seen for an episode of chest pain that he described as "crushing" that lasted for two to five hours.  Upon examination, the Veteran was chest pain-free and was able to ambulate one mile without difficulty.  

The Veteran was provided an echocardiogram in January 2015.  The Veteran's left ventricular dysfunction with an ejection fraction was 70 to 75 percent.  During stress testing the Veteran tolerated the treadmill for nine minutes and attained 10 METs.  

The Veteran was provided a VA examination in February 2015.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The VA examiner noted that the Veteran was provided a stress test in 2015 in Wilmington, Delaware.  During the stress test, the Veteran had left ventricular dysfunction with an ejection fraction of 70 to 75 percent and his exercise test was normal at 10 METs.  The Veteran stated he does not require continuous medication for his service-connected heart disability. 

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for a disability rating in excess of 60 percent during the period on appeal for coronary artery disease under Diagnostic Code 7005.  The evidence shows no evidence of chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, a 100 percent rating is not warranted.  

In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

The Board has also considered whether any other applicable rating criteria may enable a higher rating, to include Diagnostic Code 7101.  However, the Board notes that 60 percent is the maximum schedular rating available for hypertensive vascular disease under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Therefore, the Veteran is not entitled to a schedular rating in excess of 60 percent for his service-connected heart disability under Diagnostic Code 7101.   

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature and severity of his service-connected coronary artery disease at issue, and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and are noted to be contemplated by the criteria for the disability rating for which the Veteran has been found entitled by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.
 
The Board therefore finds that the criteria for a rating in excess of 60 percent for the Veteran's service-connected coronary artery disease, to include pericarditis with hypertension, have not been met at any time during the rating period.  Accordingly, there is no basis for staged ratings of the Veteran's coronary artery disease pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Ver. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating for GERD

The Veteran seeks a higher rating for his service-connected GERD which is currently rated as 10 percent disabling.  The Veteran's increased rating claim was received on September 20, 2010.  Therefore, the relevant rating period is from September 21, 2009, one year prior to receipt of the claim, through the present.  See, 38 C.F.R. § 3.400 (o) (2).  

The Veteran's service-connected GERD has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 7399-7346 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected GERD, and that the disability has been rated by analogy to hiatal hernia under Diagnostic Code 7346.  38 C.F.R. § 4.20.  Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).

The Veteran was provided a VA esophagus and hiatal hernia examination in April 2011.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he had symptoms of epigastric heartburn and minimal dysphagia for six to seven years.  He had no history of hematemesis or melena.  The Veteran stated he occasionally has nausea without actual vomiting and wakes up in the morning with an acid taste in his mouth.  The Veteran had no history of hospitalization or surgery due to his GERD.

The Veteran was provided a VA esophageal conditions examination in February 2015.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he constantly takes medication for his condition.  The VA examiner stated that the Veteran does not have any signs or symptoms due to his GERD, including esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus.  

As noted above, the Veteran's service-connected GERD has been assigned a 10 percent disability rating pursuant to Diagnostic Code 7346.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A review of the record reveals that throughout the pendency of this appeal, the Veteran's GERD was manifested by heartburn and regurgitation.  The evidence of record does not demonstrate symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See id.  The February 2015 VA examination noted there were no symptoms related to the Veteran's service-connected GERD.  Accordingly, the Board finds that a 30 percent rating is not warranted for any distinct period during the pendency of this appeal.  

Likewise, the evidence does not support a finding that the Veteran's GERD produced symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Accordingly, the Board finds that a 60 percent rating is not warranted for any distinct period during the pendency of this appeal.

The Board has also considered whether the Veteran's GERD warrants a higher rating under an alternative diagnostic code.  However, the evidence of record does not show any symptoms contemplated by the rating criteria for any disease of the digestive system which would warrant a higher disability rating.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7204, 7205 (2017).

The Board therefore finds that the criteria for a higher rating in excess of 10 percent for the Veteran's service-connected GERD have not been met at any time during the rating period.  Accordingly, there is no basis for staged ratings of the Veteran's GERD pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Ver. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating for coronary artery disease (CAD), to include pericarditis with hypertension, currently rated as 60 percent disabling, is denied.

Entitlement to an increased disability rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling is denied.  



REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issue remaining on appeal.

At the July 2016 Board hearing the Veteran stated that he was last employed in 2009.  See, July 2016 Board hearing transcript.  On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in October 2010, the Veteran stated that his service-connected disabilities began affecting his full-time employment in 2003.  VA received a second VA Form 21-8940, in December 2012.  The Veteran again stated that he was last employed in August 2003.  However, after a review of the record, the Board finds that the Veteran must clarify his work history before a decision can be made relating to his claim for entitlement to a TDIU.  An August 2010 VA primary care follow-up note reflects that the Veteran has "[l]ots of stress from work."  Additionally, a June 2015 VA treatment record from the Wilmington Delaware VAMC reflects that the Veteran called a case manager and said he had been unable to call earlier because he "has been working the night shift."  As such, on remand the Veteran must be provided a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, to clarify his employment history.         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Provide the Veteran a letter explaining the factors pertinent to establishing entitlement to a TDIU.  The letter must be enclosed with a VA From 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The letter should inform the Veteran that it is vital to his appeal for entitlement to a TDIU that he provide the information requested on the VA Form 21-8940, to include, but not limited to, a detailed explanation of his employers, the nature of the work performed, the dates of employment, and his reasons for leaving his employment during the appeal period.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether entitlement to a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.       

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


